Citation Nr: 0106052	
Decision Date: 02/28/01    Archive Date: 03/02/01	

DOCKET NO.  99-25 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease, post stent and pacemaker insertion, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from September 1950 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


REMAND

38 C.F.R. Part 4, Diagnostic Code 7005 (2000) provides that a 
30 percent evaluation will be assigned when arteriosclerotic 
heart disease results in dyspnea, fatigue, angina, dizziness, 
or syncope at a work load of greater than 5 METs, but not 
greater than 7 METs or when there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray.  A 60 percent evaluation will be assigned when 
there is more than one episode of acute congestive heart 
failure in the past year or a work load of greater than 3 
METs, but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a  medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness or syncope may be used.  
38 C.F.R. § 4.104, Note (2) (2000).

The report of an August 1999 VA cardiovascular examination 
reflects an impression that includes arteriosclerotic heart 
disease, coronary arteriosclerosis, post stent insertion and 
pacemaker insertion, anginal syndrome with dyspnea from 5 to 
7 METs.  However, the report of the examination, nor the 
laboratory reports accomplished in conjunction therewith, 
reflect that the METs were determined by exercise testing, 
nor is it indicated that exercise testing could not be done 
for medical reasons.  The record does not indicate if the 5 
to 7 METs indicated were an estimate or based upon exercise 
testing.  If they were an estimate, they are not supported by 
specific examples.  Neither do any of the laboratory or 
examination reports reflect whether it was determined if the 
veteran has left ventricular dysfunction and, if so, what the 
ejection fraction is.  

When the veteran submitted his substantive appeal, in 
December 1999, he indicated that he had been to the emergency 
room and was still under doctor's care subsequent to his 
March 1999 VA hospitalization.  The record does not indicate 
that an attempt has been made to obtain these additional 
treatment records.  The VA's duty to assist claimants has 
recently been reaffirmed and clarified.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of treatment of all VA and non-VA health 
care providers who have treated the 
veteran for his service-connected 
arteriosclerotic heart disease, post 
stent and pacemaker insertion, since June 
1998.  After obtaining any necessary 
release, the RO should contact all 
identified health care providers and 
attempt to obtain copies of all records 
relating to any treatment of the veteran 
for his arteriosclerotic heart disease, 
post stent and pacemaker insertion, that 
are not already a part of the record.

2.  Then, the veteran should be afforded 
a special VA cardiovascular examination 
by a board-certified specialist, if 
available, to determine the nature and 
extent of his service-connected 
arteriosclerotic heart disease, post 
stent and pacemaker insertion.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be accomplished and 
all findings reported in detail.  The 
examiner should answer the following 
questions:  (1)  Does the veteran have 
chronic congestive heart failure?  (2)  
At what level of METs score does the 
veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?  (3)  Does 
the veteran experience left ventricular 
dysfunction and, if so, what is the 
ejection fraction?  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the METs that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope and give specific 
examples, such as slow stair climbing or 
shoveling snow, to support the estimate.  
A complete rationale should be provided 
for all opinions given.  

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

